Per Curiam : This case is before us on appeal from the orders of the county court of McLean county organizing the Sangamon River Drainage District, and confirming an assessment of benefits spread by the commissioners of that district. The proceeding was under the Drainage act of 1879, and the amendments thereto, commonly known as the “Levee act.” All the questions involved which are entitled to serious consideration are identical with those disposed of in Hull v. Sangamon River Drainage District, 219 Ill. 454, and it is unnecessary to re-state the views of this court on these questions. The judgment will be reversed and the cause remanded. Reversed and remanded. .